Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant's filing dated 28 July 2021. Claims 1-7 are presently pending and under consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that a number of the references cited below are from Applicant’s IDS. The remainder are listed in the included 892 form provided by examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11093384. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are fully disclosed by, and therefore anticipated by claims 1-30 of US Patent No. 11093384. Claims 1-7 of the instant application are generic to all that is recited in claims 1-30 of US Patent No. 11093384. Specifically, the instant claims differ in only the division of certain limitations amongst the independent and dependent claims while being fully disclosed by claims 1-30 of U.S. Patent No. 11093384. 
Similarly, claims 1, 3 and 5 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10657042. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are fully disclosed by, and therefore anticipated by claims 1-27 of US Patent No. 10657042. Claims 1, 3, and 5 of the instant application are generic to all that is recited in claims 1-27 of US Patent No. 10657042. Specifically, the instant claims differ in only the division of certain limitations amongst the independent and dependent claims while being fully disclosed by claims 1-27 of U.S. Patent No. 10657042.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagadomi (US 8364884 B2, hereinafter Nagadomi) in view of Wood et al (US 2012/0173827, hereinafter Wood), further in view of Ligtenberg et al (US 7428142 B1, hereinafter Ligtenberg).
Regarding claim 1, Nagadomi discloses a storage device comprising: a nonvolatile memory device including a plurality memory blocks (See Nagadomi, Col. 4 lines 26-40 and Fig. 2 disclosing flash memory block); and 
a controller configured to receive mode information and a write command from an external device (See Nagadomi, Col. 3 lines 21-25, and Col. 4 lines 6-10 and Fig. 1, disclosing nonvolatile memory such as an SSD acting as storage for a host, the nonvolatile memory having NAND memory controller 134, and Col. 7 lines 37-49, disclosing write modes set by a write access from the host device), and to control the nonvolatile memory device to perform a write operation in response to the mode information (See Nagadomi, Col. 6, lines 1-11, disclosing performing memory accesses according to the mode information including a normal mode and double speed mode), 
wherein the write operation performed in a first mode includes a first program operation using a first program voltage (See Nagadomi, Col. 6, lines 11-15, disclosing a 32bit double speed programming mode and necessarily requiring a programming voltage),
the write operation performed in a second mode includes a second program operation using a second program voltage (See Nagadomi, Col. 6, lines 4-8, disclosing a normal mode for programming 8 bit pages and also necessarily requiring a programming voltage).
Nagadomi does not disclose using a second program voltage that is higher than the first program voltage and the mode information is decided based on an ON/OFF state of a display, an ON/OFF state of a user interface or an input state of a user input of the user interface.  
However, Wood discloses using a second program voltage that is higher than the first program voltage (See Wood, [0041], disclosing an MLC flash memory in an SLC mode which results in taking longer for reads but using a lower applied programming voltage).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multimode memory of Nagadomi with the lower programming voltages of Wood as the lower programming voltage results in less damage to the memory and contributes to the increasing the lifetime of the MLC memory elements (See Wood, [0041]).
Neither Nagadomi nor Wood disclose the mode information is decided based on an ON/OFF state of a display, an ON/OFF state of a user interface or an input state of a user input of the user interface.
However, Ligtenberg discloses the mode information is decided based on an ON/OFF state of a display, an ON/OFF state of a user interface or an input state of a user input of the user interface (See Ligtenberg, Col. 1, lines 43-55, disclosing the closing of a notebook computer display lid, or on/off state of the display, results in the mode of the notebook entering a sleep mode).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multi-mode memory device of Nagadomi and Wood with the display based mode selection of Ligtenberg as power consumption of the system may be minimized (See Ligtenberg, Col. 1, lines 26-42).
Regarding claim 2, Nagadomi in view of Wood, further in view of Ligtenberg disclosed the storage device of claim 1 as described hereinabove. Nagadomi further discloses wherein the write operation is performed in the first mode when the mode information is set into a single register (See Nagadomi, Col. 6, lines 23-37, disclosing a parallelism specifying register 151, which determines the whether data is written via the “normal” mode or “double speed mode”).  
Regarding claim 3, Nagadomi in view of Wood, further in view of Ligtenberg disclosed the storage device of claim 1 as described hereinabove. Nagadomi further discloses wherein the second mode is a default mode (See Nagadomi, Col. 6, lines 4-8, disclosing a normal mode for programming 8 bit pages).  
Regarding claim 5, Nagadomi in view of Wood, further in view of Ligtenberg disclosed the storage device of claim 1 as described hereinabove. Nagadomi further discloses wherein a lifetime of the nonvolatile memory device in the first mode is increased more than a lifetime of the nonvolatile memory device in the second mode (See Nagadomi, Col. 5, lines 34-39, disclosing a normal mode and a double speed mode, wherein a flash memory has a finite number of writes and in the case of a double speed mode, shortening the lifetime by half).  
Regarding claim 7, Nagadomi in view of Wood, further in view of Ligtenberg disclosed the storage device of claim 1 as described hereinabove. Ligtenberg further discloses wherein the mode information is decided based on the ON/OFF state of the display (See Ligtenberg, Col. 1, lines 43-55, disclosing the closing of a notebook computer, or off state of the display, results in the mode of the notebook entering a sleep mode).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagadomi (US 8364884 B2, hereinafter Nagadomi) in view of Wood et al (US 2012/0173827, hereinafter Wood), further in view of Ligtenberg et al (US 7428142 B1, hereinafter Ligtenberg), and further in view of Toyama et al (US 2011/0258372, hereinafter Toyama).
Regarding claim 4, Nagadomi in view Wood, further in view of Ligtenberg disclosed the storage device of claim 1 as described hereinabove. None of Nagadomi, Wood, or Ligtenberg further discloses wherein the mode information is provided through a first command that is separate from the write command.  
However, Toyama discloses wherein the mode information is provided through a first command that is separate from the write command (See Toyama, Fig. 5 and [0147] & [0148], disclosing sending an individual first write mode command separately followed by a write command). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multi-mode memory of Nagadomi, Wood, and Ligtenberg with the separate write mode information of Toyama as the host is best positioned to recognize the requirements necessary for best performance in writing the incoming data to memory (See Toyama, [0013] & [0016]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagadomi (US 8364884 B2, hereinafter Nagadomi) in view of Wood et al (US 2012/0173827, hereinafter Wood), further in view of Ligtenberg et al (US 7428142 B1, hereinafter Ligtenberg), further in view of Zhou et al (US 2012/0001327, hereinafter Zhou).
Regarding claim 6, Nagadomi in view of Wood, further in view of Ligtenberg disclosed the storage device of claim 1 as described hereinabove. None of Nagadomi, Wood, or Ligtenberg further discloses wherein the nonvolatile memory device or the controller is packaged by a Ball Grid Array (BGA) package.  However, Zhou discloses wherein the nonvolatile memory device or the controller is packaged by a Ball Grid Array (BGA) package (See Zhou [0002]-[0005], disclosing the use of ball grid array packaging for integrated circuits).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the multi-mode memory device of Nagadomi, Wood and Ligtenberg with the ball grid array packaging of Zhou as it allows for improved electrical performance, lower profiles, high I/O pin count and increased I/O densities (See Zhou [0004] and [0005]).

EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Straznicky et al (US 2013/0043015) disclosing BGA packaging decreasing semiconductor junction temperatures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137